PER CURIAM.
We grant the petition for writ of certiorari and quash the order denying in part Petitioner’s motion for protective order, over Petitioner’s assertions of work product and attorney-client privilege. On remand, the trial court is required to hold an in camera inspection of the material at issue in order to rule on the applicability of the privileges asserted. See United Service Auto. Ass’n v. Crews, 614 So.2d 1213 (Fla. 4th DCA 1993); Allstate Ins. Co. v. Walker, 583 So.2d 356, 358 (Fla. 4th DCA 1991).
DELL, GUNTHER and WARNER, JJ., concur.